504 So. 2d 67 (1987)
Charles W. GILL, Appellant,
v.
Shelly Ann GILL, Appellee.
No. 86-1971.
District Court of Appeal of Florida, Second District.
March 25, 1987.
Charles W. Gill, pro se.
Michael C. Tice of Stewart & Keyes, Fort Myers, for appellee.
LEHAN, Acting Chief Judge.
A former husband appeals from various post judgment rulings, including an order requiring the sequestration of his assets to ensure payment of alimony, child support and medical insurance for the parties' child.
We find no abuse of discretion and affirm except that, with respect to the amount of funds sequestered for the foregoing purposes, it appears that the amount sequestered may be more than necessary to provide for those payments during the maximum period of his incarceration even excluding gain time. See Garland v. Garland, 118 So. 2d 52 (Fla. 3d DCA 1960).
We therefore remand for a determination of the amount needed to be sequestered for the foregoing purposes and for a release from sequestration of any amount not so needed.
SANDERLIN, J., and BOARDMAN, EDWARD F. (Ret.) J., concur.